
	

113 HR 4587 PCS: Venezuelan Human Rights and Democracy Protection Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 410113th CONGRESS
		2d Session
		H. R. 4587
		IN THE SENATE OF THE UNITED STATES
		June 2, 2014ReceivedJune 5, 2014Read twice and placed on the calendarAN ACT
		To impose targeted sanctions on individuals responsible for carrying out or ordering human rights
			 abuses against the citizens of Venezuela, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Venezuelan Human Rights and Democracy Protection Act.
		2.DefinitionIn this Act, the term appropriate congressional committees means—
			(1)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on the
			 Judiciary, and the Committee on Ways and Means of the House of
			 Representatives; and
			(2)the Committee on Foreign Relations, the Committee on Banking, Housing and Urban Affairs, and the
			 Committee on the Judiciary of the Senate.
			3.FindingsCongress finds the following:
			(1)On February 12, 2014, also known in Venezuela as the National Youth Day, students began protesting
			 in several cities against Venezuelan leader Nicolás Maduro’s inability to
			 stem violent crime, his undemocratic actions, and a rapidly deteriorating
			 economy marked by high inflation and shortages of consumer goods.
			(2)On February 12, 2014, a judge issued an arrest warrant for Leopoldo López, leader of the opposition
			 party Voluntad Popular, for allegations in connection with the student
			 protests.
			(3)On February 17, 2014, the Government of Venezuela notified the United States Department of State
			 that it had declared 3 consular officers at the United States Embassy in
			 Venezuela personae non gratae.
			(4)On February 18, 2014, opposition leader Leopoldo López turned himself in to Venezuelan authorities,
			 was arrested, and charged with criminal incitement, conspiracy, arson, and
			 intent to damage property.
			(5)Leopoldo López is currently being held in a prison at a military facility.
			(6)Nongovernmental human rights organizations have alleged that the charges brought against Leopoldo
			 López appear to be a politically motivated attempt to silence dissent in
			 the country.
			(7)As of May 1, 2014, there have been 41 people killed, a reported 60 cases of torture, over 100
			 injured, and many oppressively detained in relation to pro-democracy
			 demonstrations throughout Venezuela.
			(8)On February 19, 2014, President Obama criticized the Government of Venezuela for arresting
			 protesters, called for their release, and urged the government to focus on
			 the legitimate grievances of the Venezuelan people.
			(9)According to the Department of State’s Country Reports on Human Rights Practices for 2013 for
			 Venezuela, The principal human rights abuses reported during the year included corruption, politicization in
			 the judicial system, and government actions to impede freedom of
			 expression and restrict freedom of the press. The government did not
			 respect judicial independence or permit judges to act according to the law
			 without fear of retaliation. The government used the judiciary to
			 intimidate and selectively prosecute political, union, business, and civil
			 society leaders who were critical of government policies or actions. The
			 government harassed and intimidated privately owned television stations,
			 other media outlets, and journalists throughout the year, using threats,
			 fines, property seizures, targeted regulations, arrests, and criminal
			 investigations and prosecutions..
			(10)According to the Department of State’s Country Reports on Human Rights Practices for 2013 for
			 Venezuela, The following human rights problems were reported by NGOs, the media, and in some cases the
			 government itself: unlawful killings, including summary killings by police
			 elements; torture and other cruel, inhumane, or degrading treatment; harsh
			 and life-threatening prison conditions and lack of due process rights that
			 contributed to widespread violence, riots, injuries, and deaths in
			 prisons; inadequate juvenile detention centers; arbitrary arrests and
			 detentions; corruption and impunity in police forces; political prisoners;
			 interference with privacy rights; corruption at all levels of government;
			 threats against domestic NGOs; violence against women; anti-Semitism in
			 the official media; trafficking in persons; violence based on sexual
			 orientation and gender identity; and restrictions on workers’ right of
			 association..
			(11)According to Freedom House’s Freedom in the World report of 2013 on Venezuela, Nicolás Maduro, further weakened the independent media, reduced the opposition’s ability to serve
			 as a check on government policy, and made threats to civil society groups..
			4.Actions at the Organization of American StatesThe Secretary of State shall direct the United States Permanent Representative to the Organization
			 of American States to use the voice, vote, and influence of the United
			 States at the Organization of American States to defend and protect the
			 Inter-American Democratic Charter, and strengthen efforts by international
			 and multilateral organizations to advance the protection of human rights
			 throughout the Western Hemisphere, especially in Venezuela.
		5.Sanctions on persons responsible for violence in Venezuela
			(a)In generalThe President shall impose the sanctions described in subsection (b)(1)(A) and the Secretary of
			 State or the Secretary of Homeland Security (or a designee of one of such
			 Secretaries) shall impose the sanctions described in subsection (b)(1)(B)
			 with respect to any person, including a current or former official of the
			 Government of Venezuela or a person acting on behalf of that Government,
			 that the President, or the Secretary of State or the Secretary of Homeland
			 Security (or a designee of one of such Secretaries), as the case may be,
			 determines—
				(1)has perpetrated, or is responsible for ordering, controlling, or otherwise directing, significant
			 acts of violence or serious human rights abuses in Venezuela against
			 individuals participating in protests in Venezuela that began on February
			 12, 2014;
				(2)has directed or ordered the arrest or prosecution of a person primarily because of the person’s
			 legitimate exercise of freedom of expression or assembly in relation to
			 the protests in Venezuela that began on February 12, 2014;
				(3)has knowingly materially assisted, sponsored, or provided significant financial, material, or
			 technological support for, or goods or services in support of, the
			 commission of acts described in paragraph (1) or (2) in relation to
			 protests in Venezuela that began on February 12, 2014; or
				(4)has engaged in censorship against individuals or media outlets disseminating information in
			 relation to protests in Venezuela that began on February 12, 2014.
				(b)Sanctions described
				(1)In generalThe sanctions described in this subsection are the following:
					(A)Asset blocking
						(i)In generalThe exercise of all powers granted to the President by the International Emergency Economic Powers
			 Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in all property and interests in
			 property of a person determined by the President to be subject to
			 subsection (a) if such property and interests in property are in the
			 United States, come within the United States, or are or come within the
			 possession or control of a United States person.
						(ii)Exception
							(I)In generalThe authority to impose sanctions under clause (i) shall not include the authority to impose
			 sanctions relating to the importation of goods.
							(II)Good definedIn subclause (I), the term good has the meaning given that term in section 16 of the Export Administration Act of 1979 (50 U.S.C. App. 2415) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)).
							(B)Aliens ineligible for visas, admission, or parole
						(i)Visas, admission, or paroleAn alien who the Secretary of State or the Secretary of Homeland Security (or a designee of one of
			 such Secretaries) knows or has reasonable grounds to believe meets any of
			 the criteria described in subsection (a) is—
							(I)inadmissible to the United States;
							(II)ineligible to receive a visa or other documentation to enter the United States; and
							(III)otherwise ineligible to be admitted or paroled into the United States or to receive any other
			 benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
							(ii)Current visas revoked
							(I)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a
			 designee of one of such Secretaries) shall revoke any visa or other entry
			 documentation issued to an alien who meets any of the criteria described
			 in subsection (a), regardless of when issued.
							(II)Effect of revocationA revocation under subclause (I) shall take effect immediately; and shall automatically cancel any
			 other valid visa or entry documentation that is in the alien's possession.
							(2)PenaltiesA person that is subject to sanctions described in paragraph (1)(A) shall be subject to the
			 penalties set forth in subsections (b) and (c) of section 206 of the
			 International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that
			 section.
				(3)Exception to comply with united nations headquarters agreementSanctions under paragraph (1)(B) shall not apply to an alien if admitting the alien into the United
			 States is necessary to permit the United States to comply with the
			 Agreement regarding the Headquarters of the United Nations, signed at Lake
			 Success June 26, 1947, and entered into force November 21, 1947, between
			 the United Nations and the United States, or other applicable
			 international obligations.
				(c)WaiverThe President may waive the application of sanctions under subsection (b) with respect to a person
			 if the President—
				(1)determines that such a waiver is in the national interests of the United States and on or before
			 the date on which the waiver takes effect, submits to the appropriate
			 congressional committees a notice of and justification for the waiver; or
				(2)determines that the conditions in Venezuela have improved with regard to respect for peaceful
			 protest and basic human rights and on or before the date on which the
			 waiver takes effect, submits to the appropriate congressional committees a
			 notice of and justification for the waiver.
				(d)Implementation authority
				(1)In generalThe President may exercise all authorities provided to the President under sections 203 and 205 of
			 the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704)
			 for purposes of carrying out this section.
				(2)Exception
					(A)In generalThe authority to impose sanctions under paragraph (1) shall not include the authority to impose
			 sanctions relating to the importation of goods.
					(B)Good definedIn subparagraph (A), the term good has the meaning given that term in section 16 of the Export Administration Act of 1979 (50 U.S.C. App. 2415) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)).
					(e)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this
			 section.
			(f)DefinitionsIn this section:
				(1)Admitted; alienThe terms admitted and alien have meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).
				(2)Materially assistedThe term materially assisted means the provision of assistance that is significant and of a kind directly relevant to acts
			 described in paragraph (1) or (2) of subsection (a).
				(3)United states personThe term United States person means—
					(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States;
			 or
					(B)an entity organized under the laws of the United States or of any jurisdiction within the United
			 States, including a foreign branch of such an entity.
					6.Imposition of sanctions with respect to the transfer of goods or technologies to Venezuela that are
			 likely to be used to commit human rights abuses
			(a)In generalThe President shall impose sanctions described in section 5(b) with respect to each person on the
			 list required under subsection (b) of this section.
			(b)List
				(1)In generalNot later than 90 days after the date of the enactment of this Act, the President shall transmit to
			 the appropriate congressional committees a list of persons who the
			 President determines have knowingly engaged in an activity described in
			 paragraph (2) on or after such date of enactment.
				(2)Activity described
					(A)In generalA person knowingly engages in an activity described in this paragraph if the person—
						(i)transfers, or facilitates the transfer of, goods or technologies described in subparagraph (C) to
			 Venezuela, any person organized under the laws of Venezuela, or any
			 national of Venezuela, for use in or with respect to Venezuela; or
						(ii)provides services (including services relating to hardware, software, and specialized information,
			 and professional consulting, engineering, and support services) with
			 respect to goods or technologies described in subparagraph (C) after such
			 goods or technologies are transferred to Venezuela.
						(B)Applicability to contracts and other agreementsA person engages in an activity described in subparagraph (A) without regard to whether the
			 activity is carried out pursuant to a contract or other agreement entered
			 into before, on, or after the date of the enactment of this Act.
					(C)Goods or technologies described
						(i)In generalGoods or technologies described in this subparagraph are goods or technologies that the President
			 determines are to be used by the Government of Venezuela or any of the
			 agencies or instrumentalities of the Government of Venezuela (or by any
			 other person on behalf of the Government of Venezuela or any of such
			 agencies or instrumentalities) to commit serious human rights abuses
			 against the people of Venezuela, including—
							(I)firearms or ammunition (as such terms are defined in section 921 of title 18, United States Code), rubber bullets, police batons, pepper or chemical sprays, stun
			 grenades, electroshock weapons, tear gas, water cannons, or surveillance
			 technology; or
							(II)sensitive technology.
							(ii)Sensitive technology defined
							(I)In generalFor purposes of clause (i)(II), the term sensitive technology means hardware, software, telecommunications equipment, or any other technology, that the
			 President determines is to be used specifically—
								(aa)to restrict the free flow of unbiased information in Venezuela; or
								(bb)to disrupt, monitor, or otherwise restrict speech of the people of Venezuela.
								(II)ExceptionThe term sensitive technology does not include information or informational materials the exportation of which the President
			 does not have the authority to regulate or prohibit pursuant to section
			 203(b)(3) of the International Emergency Economic Powers Act (50 U.S.C. 1702(b)(3)).
							(3)Special rule to allow for termination of sanctionable activityThe President shall not be required to include a person on the list required under paragraph (1)
			 if—
					(A)the President determines that the person is no longer engaging in, or has taken significant
			 credible steps toward stopping (including winding down contracts or other
			 agreements that were in effect prior to the date of the enactment of this
			 Act) the activity described in paragraph (2) for which the President would
			 otherwise have included the person on the list; and
					(B)the President has received reliable assurances that such person will not knowingly engage in any
			 new activity described in such paragraph (2).
					(4)Updates of listThe President shall transmit to the appropriate congressional committees an updated list under
			 paragraph (1)—
					(A)not later than 180 days after the date of the enactment of this Act; and
					(B)as new information becomes available.
					(5)Form of list; public availability
					(A)FormThe list required under paragraph (1) shall be submitted in unclassified form but may contain a
			 classified annex.
					(B)Public availabilityThe unclassified portion of the list required under paragraph (1) shall be made available to the
			 public and posted on the Web site of the Department of State.
					(c)WaiverThe President may waive the application of sanctions described in section 5(b) with respect to a
			 person on the list required under subsection (b) of this section if the
			 President—
				(1)determines that such a waiver is in the national interests of the United States and on or before
			 the date on which the waiver takes effect, submits to the appropriate
			 congressional committees a notice of and justification for the waiver; or
				(2)determines that the conditions in Venezuela have improved with regard to respect for peaceful
			 protest and basic human rights and on or before the date on which the
			 waiver takes effect, submits to the appropriate congressional committees a
			 notice of and justification for the waiver.
				(d)Implementation authority
				(1)In generalThe President may exercise all authorities provided under sections 203 and 205 of the International
			 Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this
			 section.
				(2)Exception
					(A)In generalThe authority to impose sanctions under paragraph (1) shall not include the authority to impose
			 sanctions relating to the importation of goods.
					(B)Good definedIn subparagraph (A), the term good has the meaning given that term in section 16 of the Export Administration Act of 1979 (50 U.S.C. App. 2415) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)).
					7.Comprehensive strategy to promote Internet freedom and access to informationNot later than 120 days after the date of the enactment of this Act, the Secretary of State, in
			 consultation with heads of other Federal departments and agencies, as
			 appropriate, shall submit to the Committee on Foreign Affairs of the House
			 of Representatives and the Committee on Foreign Relations of the Senate a
			 comprehensive strategy that is classified to the extent necessary to—
			(1)assist the people of Venezuela to produce, access, and share information freely and safely via the
			 Internet;
			(2)increase the capabilities and availability of secure mobile and other communications through
			 connective technology among human rights and democracy advocates in
			 Venezuela;
			(3)provide resources for digital training for media and academic and civil society organizations in
			 Venezuela;
			(4)increase emergency resources for the most vulnerable human rights advocates seeking to organize,
			 share information, and support human rights in Venezuela;
			(5)expand access to uncensored sources of local news and information using all available and effective
			 mediums of communication, especially through platforms that leverage
			 public-private partnerships;
			(6)expand activities to safely assist and train human rights, civil society, and democracy activists
			 in Venezuela to operate effectively and securely;
			(7)expand access to proxy servers for democracy activists in Venezuela; and
			(8)discourage telecommunications and software companies from facilitating Internet censorship by the
			 Government of Venezuela.
			8.Comprehensive strategy to encourage Venezuela to abide by the principles enshrined in the
			 Inter-American Democratic CharterNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall
			 submit to the Committee on Foreign Affairs of the House of Representatives
			 and the Committee on Foreign Relations of the Senate a comprehensive
			 strategy outlining how the United States is supporting the citizens of
			 Venezuela in seeking—
			(1)free, fair, and transparent elections—
				(A)conducted with the presence of internationally recognized observers; and
				(B)in which—
					(i)all parties are permitted ample time to organize and campaign for such elections; and
					(ii)all candidates are permitted equitable access to the media;
					(2)basic civil liberties and human rights, including access to and support for nongovernmental
			 organizations in such activities;
			(3)establishment of independent judiciaries and electoral councils; and
			(4)development of an independent civil society with the capacity to advocate on behalf of
			 constituents.
			9.Statement of policy on political prisonersIt shall be the policy of the United States—
			(1)to support efforts to research and identify prisoners of conscience and cases of human rights
			 abuses in Venezuela;
			(2)to offer refugee status or political asylum in the United States to political dissidents in
			 Venezuela if requested and consistent with the laws and national security
			 interests of the United States;
			(3)to offer to assist, through the United Nations High Commissioner for Refugees, with the relocation
			 of such political prisoners to other countries if requested, as
			 appropriate and with appropriate consideration for the national security
			 interests of the United States; and
			(4)to publicly call for the release of Venezuelan country dissidents by name and raise awareness with
			 respect to individual cases of Venezuelan country dissidents and prisoners
			 of conscience, as appropriate and if requested by the dissidents or
			 prisoners themselves or their families.
			10.Authorization of appropriations for assistance to support civil society in VenezuelaThere is authorized to be appropriated to the United States Agency for International Development
			 for fiscal year 2015 not less than $5,000,000 to provide assistance to
			 civil society in Venezuela.
		11.OffsetSection 102(a) of the Enhanced Partnership with Pakistan Act of 2009 (22 U.S.C. 8412(a); Public Law 111–73; 123 Stat. 2068) is amended by striking $1,500,000,000 and inserting $1,493,000,000.
		12.SunsetThis Act shall cease to be effective beginning on the date that is 2 years after the date of the
			 enactment of this Act.
		
	Passed the House of Representatives May 28, 2014.Karen L. Haas,Clerk
	June 5, 2014Read twice and placed on the calendar
